Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 1 of 32 PageID #: 1493




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NEW YORK
                                     _____________________
                                      No 19-CV-2521 (LDH) (RER)
                                     _____________________

                                       CHALAMO KAIKOV,

                                                        Plaintiff,

                                               VERSUS


          ARIHAY KAIKOV, PACIFIC 2340 CORP., ROYAL A&K REALTY GROUP, INC.,
              A&E.R.E. MANAGEMENT CORP., NY PRIME HOLDING LLC, AND AG
                                  REALTY BRONX CORP.,

                                                        Defendants.

                                         ___________________

                                  REPORT & RECOMMENDATION

                                          October 5, 2020
                                         ___________________

                          TO THE HONORABLE LASHANN DEARCY HALL
                               UNITED STATES DISTRICT JUDGE


  RAMON E. REYES, JR., U.S.M.J.:
         Plaintiff Chalamo Kaikov (“Chalamo” or “Plaintiff”) brought this diversity action under

  28 U.S.C. § 1332(d) alleging civil RICO, fraud, conversion, and unjust enrichment claims against

  Defendants: (1) Arihay Kaikov (“Arihay”), (2) Pacific 2340 Corp., Royal A & K Realty Group

  Inc., A&E.R.E. Management Corp., NY Prime Holding LLC, and AG Realty Bronx Corp., all

  entities allegedly operated by Arihay Kaikov (collectively, “Corporate Defendants”), and (3)

  Arihay’s lawyer and the lawyer’s law firms (collectively, “Law Firm Defendants”). (Dkt. No. 20

  (“Am. Compl.”)). Arihay and the Corporate Defendants filed this Motion to Dismiss, (Dkt. No. 30

  (“Mot. to Dismiss”)), at the same time the Law Firm Defendants filed a separate motion to dismiss.

                                                  1
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 2 of 32 PageID #: 1494




  (Dkt. No. 31). The Honorable Jack B. Weinstein held a hearing at which he granted the Law Firm

  Defendants’ motion to dismiss and referred this Motion to Dismiss to me for a report and

  recommendation. (Dkt. No. 52).1 The case was subsequently reassigned to Your Honor. For the

  reasons stated herein, I respectfully recommend that Defendants’ Motion to Dismiss be granted

  with respect to Plaintiff’s (1) Civil RICO claims, (2) common law fraud claims, (3) conversion

  claims, (4) request to impose a constructive trust, and (4) attempt to reverse pierce the corporate

  veil. However, I respectfully recommend Defendants’ Motion to Dismiss Plaintiff’s unjust

  enrichment claim be denied.

                                               BACKGROUND

 I. Pre-Formation of 911 Realty Corp.

          In December 2012, Defendant Arihay Kaikov approached his cousin, Plaintiff Chalamo

  Kaikov, with a business proposal. (Am. Compl. ¶ 28). In sum, Arihay wanted to purchase,

  renovate, and sell real property for a profit. (Am. Compl. ¶¶ 29, 32, 38–40). Arihay represented

  that together, he and Chalamo “would turn up quick profits of at least 200% to 300% on their joint

  investment.” (Am. Compl. ¶ 33). Chalamo accepted the proposal, providing Arihay with an initial

  investment of $100,000, and the parties entered into an oral agreement. (Am. Compl. ¶¶ 38–39).

          Arihay and Chalamo agreed to be “partners, each equally responsible for all capital

  obligations to acquire and manage the investment properties, and sharing equally any profits from

  the sale of the renovated properties.” (Am. Compl. ¶ 32). In addition, Arihay would manage the

  business, “locate, negotiate contracts of sale, and acquire the properties on their behalf and timely




  1
    In that same Order, Judge Weinstein requested I produce a report and recommendations on damages. (Dkt. No. 52
  ¶ 3). This Report and Recommendation only addresses the referred Motion to Dismiss. Should Your Honor wish I
  make a report and recommendation on damages, which would require an evidentiary hearing, I will do so separately.


                                                         2
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 3 of 32 PageID #: 1495




  inform Chalamo about the properties which would be purchased, the details of renovation progress,

  and detail all expenditures of the invested money.” (Am. Compl. ¶ 31).

             In October 2013, Arihay visited Chalamo in Moscow. (Am. Compl. ¶ 44). There, Arihay

  reported that Chalamo’s investment had turned a large profit and asked Chalamo to contribute

  another $200,000, promising even higher returns. (Am. Compl. ¶ 45). However, during the

  meeting, Arihay “would not disclose to Chalamo which properties returned profit on Chalamo’s

  investment.” (Am. Compl. ¶¶ 44–45). Despite Arihay’s refusal, Chalamo made the additional

  $200,000 investment. (Am. Compl. ¶ 47).

             “Throughout the beginning of 2014, Chalamo and Arihay had numerous telephone

  conversations” where Chalamo asked Arihay to detail the properties in which his investment was

  made and when the profits would be distributed. (Am. Compl. ¶ 49). Each time he was asked,

  Arihay “refuse[d] to provide any information related to the properties he bought or alleged profits.”

  (Am. Compl. ¶ 50).

II. Post-Formation of 911 Realty Corp.

             Given the lack of information provided, Chalamo “no longer felt comfortable” working

  with Arihay on an oral agreement and “requested that some formal relationship be made.” (Am.

  Compl. ¶ 51). Accordingly, in April 2014, Chalamo and Arihay agreed to form a corporation, 911

  Realty Corporation (“911 Realty”), “where Chalamo and Arihay would be de facto 50-50%

  owners.”2 (Am. Compl. ¶¶ 53, 55). The parties agreed that 911 Realty would “hold titles and own

  the properties in which [Arihay] claimed he invested Chalamo’s money and to account for joint

  investments and expenses.” (Am. Compl. ¶ 52). In addition, Chalamo’s son, Khanan Kaikov,




  2
      Nowhere in the Amended Complaint is the term “de facto 50-50% owners” defined.

                                                          3
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 4 of 32 PageID #: 1496




  (“Khanan”), would be appointed President of 911 Realty, acting as Chalamo’s agent, as Khanan

  was residing in New York and Chalamo in Moscow. (Am. Compl. ¶ 54).

           Over the next two years, Arihay refused to transfer titles of the properties that Chalamo

  had invested in to 911 Realty, alleging they were tied up in litigation.3 (Am. Compl. ¶ 57). In

  addition, in May 2015, Chalamo gave Arihay another $100,000 “as further investment.” (Am.

  Compl. ¶ 56).

           In November 2016, Chalamo traveled to New York for a meeting with Arihay. (Am.

  Compl. ¶ 59). At the meeting, Arihay presented a list of ten properties purchased between 2013

  and 2015 that he had invested Chalamo’s money in.4 (Am. Compl. ¶¶ 60–61, 79, 89, 98, 111, 123).

  Because, as mentioned previously, Arihay had still not transferred ownership of the properties to

  911 Realty, the parties again agreed the titles and/or deeds for the ten properties would be

  transferred to 911 Realty. (Am. Compl. ¶ 64).

           After the meeting, the parties “opened a bank account for 911 Realty.”5 (Am. Compl. ¶

  65). Khanan—Chalamo’s son and President of 911 Realty—“was to be a signatory on [911

  Realty’s bank] account on behalf of Chalamo.” (Am. Compl. ¶ 65). In addition, Khanan managed

  911 Realty’s “bank account and kept [an] accounting of Chalamo’s investments on Chalamo’s

  behalf.” (Am. Compl. ¶ 73).

           During this time Arihay again requested Chalamo make an additional contribution. (Am.

  Compl. ¶ 66). Chalamo consented and on November 23, 2016, Chalamo wired $500,000 to


  3
   Chalamo later discovered that, in fact, the titles of the properties had been distributed among the various Corporate
  Defendants, which “were solely under [the] control and management of Arihay.” (Am. Compl. ¶ 58).
  4
    This list of properties was later put in writing through text messages between Arihay and Khanan. (Am. Compl.
  ¶ 63).
  5
   The Amended Complaint does not clarify how 911 Realty operated between April 2014 and November 2016 without
  a bank account.


                                                            4
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 5 of 32 PageID #: 1497




  Arihay’s wife’s bank account to be used for 911 Realty’s expenses.6 (Am. Compl. ¶¶ 67–68). In

  December 2016, Arihay transferred the deeds of two of the ten properties discussed above to 911

  Realty. (Am. Compl. ¶¶ 75, 127).

           “From December 2016 through part of 2018, Arihay used 911 Realty’s bank account to

  pay renovation expenses for the [i]nvestment [p]roperties.” (Am. Compl. ¶ 71). Chalamo provided

  “[m]ost of the funds required for renovations . . . on [an] ‘as needed’ basis.” (Am. Compl. ¶ 72).

  Chalamo alleges that in regard to at least four of the ten properties, “Arihay used his own

  contractors for renovations and fraudulently claimed that renovation expenses were much higher

  than what had actually been spent in order for Plaintiff to provide funds that Arihay then converted

  for his own profit.” (Am. Compl. ¶¶ 77, 88, 110, 122).

          In January 2017, one of the ten properties Chalamo invested in—but was never transferred

  to 911 Realty—was sold by Arihay. (Am. Compl. ¶¶ 87, 89, 92). Arihay told Chalamo he would

  receive a portion of the profits but failed to provide an accounting of costs and expenses and failed

  to pay Chalamo his share.7 (Am. Compl. ¶¶ 93, 94).

          A little more than a year later, in April 2018, one of the ten properties held by 911 Realty

  was sold with the knowledge and consent of Chalamo. (Am. Compl. ¶ 80). However, once again,

  Arihay failed to provide Chalamo with his share of the profits. (Am. Compl. ¶ 81). At the same

  time, Arihay sold one of the ten properties that had not been transferred to 911 Realty without the

  knowledge or consent of Chalamo. (Am. Compl. ¶¶ 101–02). Arihay did not pay Chalamo his

  share of those profits either. (Am. Compl. ¶¶ 103–04).




  6
    The Amended Complaint does not explain why Chalamo wired funds for 911 Realty to Arihay’s wife’s bank account
  instead of the 911 Realty bank account.
  7
    Throughout the Amended Complaint it is unclear whether Plaintiff is alleging that he did not receive any profits
  from Arihay or that he received some profits but not his “full” share. (Am. Compl. ¶¶ 81, 93–94, 104, 116).

                                                          5
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 6 of 32 PageID #: 1498




         Shortly thereafter, in May 2018, Chalamo confronted Arihay regarding his failure to

  transfer the remaining eight properties to 911 Realty and “return the investment funds.” (Am.

  Compl. ¶ 132). Arihay refused to transfer the remaining properties and made threats against

  Chalamo and his sons. (Am. Compl. ¶¶ 133–38).

         In June 2018, Arihay “made a series of [unauthorized] withdrawals from the business

  account of 911 Realty in Chase Bank, totaling $116,650.” (Am. Compl. ¶ 139). The Amended

  Complaint alleges that during these transactions, Arihay held himself out to be a signatory on the

  account when he was not. (Am. Compl. ¶ 139). The Amended Complaint further alleges that the

  money Arihay withdrew from the account was a portion of the profit from one of the sales of

  property that belonged to Chalamo. (Am. Compl. ¶ 140).

         In July 2018, Arihay “caused to incorporate a company” in order to fraudulently transfer

  the deed of the only remaining property held by 911 Realty. (Am. Compl. ¶ 127). “The ownership

  to the title is currently subject to a lawsuit pending” in state court. (Am. Compl. ¶ 127).

         In August 2018, Arihay sold another of the ten properties without Chalamo’s knowledge

  or consent. (Am. Compl. ¶ 115). Again, Arihay failed to provide Chalamo with his “full” share of

  the profits. (Am. Compl. ¶ 116).

         On April 24, 2019, Chalamo brought this suit against Arihay, Corporate Defendants, and

  Law Firm Defendants, alleging Civil RICO claims, common law fraud, conversion, and unjust

  enrichment. (Dkt. No. 1). On September 6, 2019, Chalamo filed an Amended Complaint. (Am.

  Compl.). On November 5, 2019, Arihay and Corporate Defendants filed this Motion to Dismiss.

  (Mot. to Dismiss). On November 6, 2019, the Law Firms filed their Motion to Dismiss. (Dkt. No.

  31). On February 4, 2020, Judge Weinstein, who was previously assigned to this case, held a




                                                    6
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 7 of 32 PageID #: 1499




  motion hearing at which he, among other things, granted the Law Firm’s Motion to Dismiss and

  referred this Motion to Dismiss by Arihay and Corporate Defendants to me. (Dkt. No. 52).

                                         LEGAL STANDARD

          To survive a motion to dismiss pursuant to Rule 12(b)(6) “[a] claimant must plead ‘enough

  facts to state a claim to relief that is plausible on its face.’” United States v. Tishman Constr. Corp.,

  No. 12-CV-03862 (DLI) (RER), 2017 WL 9481015, at *4 (E.D.N.Y. Feb. 2, 2017) (citing Fed. R.

  Civ. P. 12(b)(6), R & R adopted by 2017 WL 1093190 (Mar. 23, 2017); Bell Atlantic Corp. v.

  Twombly, 550 U.S. 544, 547 (2007); Ashcroft v. Iqbal, 556 U.S. 662 (2009). The court must

  “accept as true all well-pleaded factual allegations in the [pleadings] and draw all inferences in the

  [non-moving party’s] favor.” Hershey v. Goldstein, 938 F. Supp. 2d 491, 505 (S.D.N.Y. 2013)

  (citing Allaire Corp. v. Okumus, 433 F.3d 248, 249–50 (2d Cir. 2006)). “However, conclusory

  allegations or legal conclusions masquerading as factual conclusions will not suffice to defeat a

  motion to dismiss.” Luna v. North Babylon Teacher’s Organization, 11 F. Supp. 2d 396, 401

  (E.D.N.Y. 2014) (quoting Achtman v. Kirby, McInerney & Squire, LLP, 464 F.3d 328, 337 (2d

  Cir. 2006) (internal quotation marks omitted). Indeed, “threadbare recitals of the elements of a

  cause of action supported by mere conclusory statements, do not suffice.” Iqbal, 556 U.S. at 678.

                                              DISCUSSION

          Defendants assert the allegations in Plaintiff’s Amended Complaint do not pass muster

  under Rule 12(b)(6). Specifically, Defendants challenge the alleged oral agreement as subject to

  the Statute of Frauds and argue that Plaintiff’s Civil RICO, common law fraud, conversion, and

  unjust enrichment claims should be dismissed. In addition, Defendants challenge Plaintiff’s

  eligibility for a constructive trust remedy and the spreading of liability via reverse piercing of the

  corporate veil. I address each argument in turn.



                                                     7
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 8 of 32 PageID #: 1500




 I.       The Statute of Frauds Applies

              Chalamo alleges that he and Arihay made an oral agreement wherein Chalamo would

      provide Arihay with funds to purchase, renovate, and sell real property and they would both split

      the profits of the sales. (Am. Compl. ¶¶ 29, 32, 38–40). Defendants argue that because Plaintiff

      alleges an oral agreement, enforcement of the agreement is barred by the Statute of Frauds because

      “the alleged transactions all deal with conveyances and contracts concerning real property.” (Dkt.

      No. 30-8 (“Defs.’ Mem. in Supp.”) at 11). While Plaintiff acknowledges that the parties operated

      on an oral agreement, he submits that the Statute of Frauds does not apply because the agreement

      was to create a joint venture. (Dkt. No. 32 (“Pl.’s Mem. in Opp’n”) at 17–18).

              Defendants are correct that the oral agreement between Chalamo and Arihay is subject to

      the Statute of Frauds. Under New York law, “[a]n estate or interest in real property . . . or in any

      manner relating thereto, cannot be created” without a writing. N.Y. Gen. Oblig. L. § 5–703); see

      also Wells v. Hodgkins, 54 N.Y.S.3d 740, 743 (N.Y. App. Div. 2017) (finding the Statute of Frauds

      applied to an alleged oral agreement for “the sale of plaintiff’s shares of stock in a corporation

      whose only asset was an interest in real property”). Plaintiff is correct that the Statute of Frauds

      does not apply to a joint venture. Suttongate Props. Ltd. v. Obadia, No. 09-CV-1629 (RRM)

      (SMG), 2010 WL 11651620, at *3 (E.D.N.Y. Sept. 14, 2010); see also Dobbs v. Vornado, Inc.,

      576 F. Supp. 1072, 1077 (E.D.N.Y. 1983). However, Plaintiff fails to properly allege that a joint

      venture existed. Therefore, I respectfully recommend the oral agreement be deemed void and any

      breach of contract claim8 be dismissed.

              Under New York law, a joint venture is defined by five elements:

              (1) two or more persons must enter into a specific agreement to carry on an enterprise; (2)
              their agreement must evidence their intent to be joint venturers; (3) each must make a

      8
       Plaintiff does not explicitly bring a breach of contract cause of action but to the extent the facts in the Amended
      Complaint make out such a claim, it should be dismissed.

                                                               8
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 9 of 32 PageID #: 1501




         contribution of property, financing, skill, knowledge or efforts; (4) each must have some
         degree of joint control over the venture; and (5) there must be a provision for the sharing
         of both profits and losses.
  Ely v. Perthuis, No. 12 Civ. 1078 (DAB), 2013 WL 411348, at *6 (S.D.N.Y. Jan. 29, 2013)

  (quoting Dinaco, Inc. v. Time Warner, Inc., 346 F.3d 64, 67–68 (2d Cir. 2003)). “The absence of

  any one factor is fatal to the establishment of a joint venture.” DIRECTV Grp, Inc. v. Darlene

  Invs., LLC, No. 05 Civ. 5819 (WHP), 2006 WL 2773024, at *5 (S.D.N.Y. Sept. 27, 2006) (quoting

  Kidz Cloz, Inc. v. Officially for Kids, Inc., 320 F. Supp. 2d 164, 171 (S.D.N.Y. 2004)) (internal

  quotation marks omitted).

         While Chalamo may adequately allege some of the elements of a joint venture, he fails

  significantly on the fourth. Chalamo describes the alleged venture as one where Arihay had

  virtually full control of the business. Chalamo alleges that he and Arihay agreed Arihay would

  manage the business, “would locate, negotiate contracts of sale, and acquire the properties on their

  behalf and timely inform Chalamo about the properties which would be purchased, the details of

  renovation progress, and detail all expenditures of the invested money.” (Am. Compl. ¶¶ 31, 39).

  In fact, Chalamo alleges that one of the reasons he found Arihay’s proposal so attractive was the

  opportunity to make a profit “without Chalamo having to be involved” in much of the business.

  (Am. Compl. ¶ 36). Chalamo’s role was essentially that of a passive investor, only providing

  investment funds, with no decision-making authority. (Am. Compl. ¶¶ 32, 40).

         Accordingly, Chalamo fails to sufficiently plead he and Arihay agreed to form a joint

  venture. See Slabakis v. Schik, 84 N.Y.S.3d 45 (N.Y. App. Div. 2018) (dismissing complaint for

  failure to adequately plead necessary element of joint venture in real property where plaintiff

  alleged “that management and control of the enterprise was to be completely vested in defendant);

  In re Chowaiki & Co. Fine Art Ltd., 593 B.R. 699, 723 (Bankr. S.D.N.Y. 2018) (dismissing claim



                                                   9
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 10 of 32 PageID #: 1502




  of joint venture where plaintiff failed to plead “any degree of co-management or control over the

  transaction, which is an indispensable element of a joint venture) (collecting cases).

          Because Chalamo fails to adequately plead a joint venture, the Statute of Frauds applies

  and the oral agreement between Chalamo and Arihay is void. As such, to the extent Chalamo

  alleges a breach of contract claim, I respectfully recommend it be dismissed.

II. Civil RICO Claims Should be Dismissed

          Defendants advance five arguments in support of their motion to dismiss Plaintiff’s RICO

  claims: (1) the claims are barred by the applicable four-year statute of limitations (Defs.’ Mem. in

  Supp. at 12–13); (2) Plaintiff lacks standing to bring RICO claims (id. at 13–14);9 (3) Plaintiffs’

  fraud allegations lack the requisite specificity (id. at 14–15); (4) Plaintiff fails to plead RICO

  continuity (id. at 15–16); and (5) the RICO allegations themselves fail to state a claim under 18

  U.S.C. §§ 1962(a), (b), (c) or (d). (Id. at 16–23). Because the allegations in the Amended

  Complaint fail to establish that Plaintiff has suffered a domestic injury under RICO, and he

  therefore lacks standing, I will address only that issue and respectfully recommend that Plaintiffs’

  RICO claims be dismissed.

      A. Legal Standards

          A plaintiff’s standing to bring civil RICO claims derives from 18 U.S.C. § 1964(c), which

  provides a private right of action for treble damages to “[a]ny person injured in his business or

  property by reason of a violation” of RICO’s substantive provisions. 18 U.S.C. § 1964(c). “To

  show that an injury resulted by reason of the defendant’s action, a plaintiff must show that the

  defendant’s violations were a proximate cause of the plaintiff’s injury, i.e., that there was a direct



  9
    Defendants argue that Plaintiff lacks RICO standing because (1) he is not a shareholder, owner or agent of 911
  Realty, and therefore cannot sue for any RICO injury 911 Realty may have sustained; and (2) he has otherwise not
  suffered a “domestic” injury. (Defs.’ Mem. in Supp. at 13-14).

                                                        10
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 11 of 32 PageID #: 1503




  relationship between the plaintiff’s injury and the defendant’s injurious conduct.” DeFalco v.

  Bernas, 244 F.3d 286, 329 (2d Cir. 2001) (internal quotation marks and citations omitted). As the

  Supreme Court has made clear, 18 U.S.C. § 1964(c) “requires a civil RICO plaintiff to allege and

  prove a domestic injury to business or property and does not allow recovery for foreign injuries.”

  RJR Nabisco, Inc. v. European Cmty., – U.S. –, 136 S. Ct. 2090, 2111 (2016) (emphasis added).

  After RJR Nabisco, putative RICO violations are to be construed narrowly to adhere to the well-

  established presumption against RICO extraterritoriality. Id. at 2108.

         While the Supreme Court has yet to provide a definitive framework for resolving the

  question of whether a particular injury is domestic, the Second Circuit has offered some guidance

  in Bascuñán v. Elsaca, 874 F.3d 806 (2d Cir. 2017) (“Bascuñán I”) and Bascuñán v. Elsaca, 927

  F.3d 108 (2d Cir. 2019) (“Bascuñán II”). Bascuñán I and II involved individual and corporate

  citizens and residents of Chile; the main plaintiff, Jorge Yarur Bascuñán, was the sole beneficiary

  of his family’s multi-million-dollar estate who had hired the main defendant, his cousin Daniel

  Yarur Elsaca, to manage the estate. Through a series of convoluted transactions undertaken mostly

  from Chile, Elsaca allegedly looted $64 million from the estate and Bascuñán brought suit under

  RICO in the United States District Court in the Southern District of New York. After the district

  court dismissed the case for failure to plead a domestic injury under RICO, the Second Circuit

  reversed and remanded.

         In Bascuñán I the Second Circuit identified four potential RICO injuries, two involved the

  fraudulent transfer of money from the plaintiffs’ foreign bank accounts to accounts in the United

  States (“Dividend Scheme” and “General Anacapri Investment Fraud Scheme”), where it was then

  stolen. 874 F.3d at 811–13. The other two injuries involved the theft of money (“New York Trust

  Account”) and bearer shares (“BCI Share Theft”), respectively located in the plaintiffs’ bank



                                                  11
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 12 of 32 PageID #: 1504




  account and safety deposit box in New York. Id. The Second Circuit concluded that the New York

  Trust Account scheme and BCI Share Theft were “domestic” injuries under RJR Nabisco, because

  the plaintiffs’ property was inside the United States and in the plaintiffs’ possession when it was

  stolen. Id. at 820–24. The Circuit held, however that the Dividend Scheme and General Anacapri

  Investment Fraud Scheme were not domestic injuries because the money was never in plaintiffs’

  possession or control in the United States, from where it was stolen. Id. at 818–19. After remand,

  additional discovery and amendment of the pleadings, the district court again dismissed the

  complaint for, among other reasons, the failure to allege a domestic injury. Bascuñán II, 927 F.3d

  at 115–16.

         In Bascuñán II the Second Circuit again reversed. The Circuit again found that the New

  York Trust Account and BCI Share Theft schemes constituted domestic injuries as money and

  bearer shares were stolen out of plaintiffs’ accounts in the United States. Id. at 117. Based on

  additional facts adduced during discovery, the Court found that with one exception the Dividend

  Scheme and General Anacapri Investment Fraud Scheme also involved fraudulent transfers out of

  the plaintiffs’ accounts in the United States, and therefore constituted domestic injuries as well. Id.

  at 118–20.

         From Bascuñán I and II several guiding principles can be gleaned for determining whether

  an injury to tangible property is foreign or domestic under RICO:

     (1) whether an injury is foreign or domestic depends on “the particular facts alleged in each
         case” and “the specific type of injury alleged,” Bascuñán I, 874 F.3d at 817–18;

     (2) where a plaintiff alleges multiple RICO injuries, each alleged injury must be examined
         separately to determine whether there is standing to sue thereon, id. at 818;

     (3) the location of the RICO injury is not the location of the defendant’s conduct giving rise
         thereto, but the location of the property that was harmed, id. at 820–21;




                                                    12
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 13 of 32 PageID #: 1505




       (4) a defendant’s use of bank accounts located within the United States to effectuate, facilitate
           or conceal the theft of property located outside of the United States does not establish a
           domestic injury, id. at 819; and,

       (5) where a RICO plaintiff fails to allege the location and ownership of the accounts in which
           property was harmed, he has failed to allege a domestic injury, Bascuñán II, 927 F.3d at
           120.

       B. Analysis

           Despite its length and references to a multitude of alleged improper acts, the Amended

  Complaint does not specifically identify the RICO injuries of which Plaintiff complains. (Id. at ¶

  154) (“Injury to Property: Plaintiff was directly and proximately harmed by predicate acts of

  racketeering, including wire fraud, bank fraud, and Travel Act violations, which resulted in

  ascertainable financial losses to the Plaintiff.”) (emphasis added). This failure leaves the Court to

  ferret out precisely what those injuries are, and whether they are domestic, i.e., injuries to

  Plaintiff’s business or property within the United States.

           At its core, the business arrangement alleged in the Amended Complaint contemplated that

  Plaintiff would contribute money toward Arihay’s purchase and rehabilitation of distressed

  properties in the United States in exchange for the right to receive fifty percent of the profits

  derived from the sales thereof. (Am. Compl. ¶¶ 28–32). Arihay would handle the purchase,

  rehabilitation, and sale of the properties, admittedly in the United States, with no input from

  Plaintiff. (Id. ¶ 31).10 According to the Amended Complaint, Plaintiff had no direct proprietary

  interest in the properties themselves, or the profits. In other words, Plaintiff would be a passive

  investor in the business, with a purported right to receive a percentage of future profits, if any.



  10
    Admittedly, Arihay would advise Plaintiff of the status of the business, including identifying which properties were
  purchased, the status of the rehabilitation and sale, etc. (Am. Compl. ¶ 31) (“Arihay promised that he would . . . timely
  inform Chalamo about the properties which would be purchased, the details of renovation progress, and detail all
  expenditures of the invested money.”).


                                                            13
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 14 of 32 PageID #: 1506




  Later, when Plaintiff was unhappy with the business structure the parties agreed that a

  corporation—911 Realty—would be created, in which Plaintiff would hold a “de facto” fifty

  percent ownership interest, to facilitate the purchase, ownership and sale of properties. (Id. ¶¶ 52–

  55). From these allegations, the Court can glean only two potential domestic RICO injuries: (1)

  loss of his investment funds, and (2) the failure to receive the profits expected from sale of

  investment properties. These are the core allegations of the quid pro quo of the purported business

  arrangement, Plaintiff would contribute investment funds, Defendant Arihay would control the

  business and remit to Plaintiff half of any profits.

         In his opposition to Defendants’ Motion Plaintiff focuses on three factors to establish that

  his business or property was injured in the United States and therefore he has RICO standing: “(1)

  Defendants misappropriated Plaintiff’s investment funds after they were transferred to the United

  States; (2) Defendants misappropriated profits from the sale of the investment properties

  (purchased with Plaintiff’s funds) located in the United States; (3) 911 Realty, the corporation

  where Plaintiff holds a 50% equitable interest and that was supposed to hold titles to the investment

  properties, is a domestic corporation.” (Pl.’s Mem. in Opp’n at 24). These allegations are

  insufficient to establish a domestic injury.

             1. Misappropriation of Plaintiff’s Investment Funds

         Plaintiff’s reliance on Defendants’ misappropriation of investment funds after they were

  transferred to the United States as establishing a domestic injury is misplaced for two reasons.

         First, even after Bascuñán I and II, the domestic injury analysis “turns on the location of

  the plaintiff’s property when it was harmed, not on the location where the defendant’s misconduct

  took place.” Martin Hilti Fam. Tr. v. Knoedler Gallery, LLC, 386 F.Supp.3d 319, 347 (S.D.N.Y.

  2019) (citing Bascuñán I, 874 F.3d at 819); see also Humphrey v. GlaxoSmithKline PLC, 905 F.3d


                                                    14
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 15 of 32 PageID #: 1507




  694, 706 (3d Cir. 2018) (noting the “general consensus among the courts that have had to apply

  RJR Nabisco” is that the location of the injury is not the location of the conduct) (citing, among

  others, Bascuñán I, 874 F.3d at 820–21)). Thus, Defendants’ conduct alone, even if it occurred in

  the United States, does not establish that Plaintiff suffered a domestic injury.

          Second, the Amended Complaint is almost entirely devoid of a description of the

  ownership and location of the accounts involved in the transfers of Plaintiff’s investment funds,

  which allegedly were “misappropriated.” (Am. Compl. ¶¶ 47, 56, 74, 97, 107, 120). Plaintiff’s

  failure to identify the location of and who owned the accounts involved in the transfers is fatal to

  his claim that he suffered a domestic injury. Indeed, Bascuñán II, the only fraud scheme that the

  Second Circuit held did not sustain a domestic injury, involved accounts to which plaintiff could

  not identify the location or ownership. 927 F.3d at 120 (“Bascuñán concedes that he does not know

  where the injuries caused by the Sham Management Fees Scheme took place because he does not

  know the locations of the accounts from which Elsaca withdrew the relevant funds. . . Because the

  SAC does not allege that these injuries took place in the United States, the district court correctly

  held that this scheme is impermissibly extraterritorial as pleaded.”) (emphasis added). Because

  Plaintiff does not explicitly identify the owners or locations of the accounts out of and into which

  the investment proceeds were transferred, he fails to properly allege a domestic injury. Id.;

  Newman v. Jewish Agency for Israel, No. 16-CV-7593, 2017 WL 6628616, at *4 (S.D.N.Y. Dec.

  28, 2017) (finding vague allusion to financial accounts, without explicit reference to any account’s

  location, fails to make out a domestic RICO injury). There are simply no allegations in the

  Amended Complaint, let alone proof, that any misappropriation of investment funds was directly

  from Plaintiff’s accounts in the United States, as it was in Bascuñán I and II. 874 F.3d at 820–21,




                                                   15
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 16 of 32 PageID #: 1508




  927 F.3d at 115–17.11 The only explicit reference to the location and ownership of accounts

  involved in misappropriation of investment funds indicates that it occurred after transfer from

  Plaintiff’s account in Russia to Defendant Arihay’s wife’s account in the United States. (Am.

  Compl. ¶ 68). In such situations, the RICO injury occurs where the plaintiff relinquishes control

  over his property, here Russia and not the United States. E.g., Martin Hilti Fam. Tr., 386 F.Supp.3d

  at 347 (Plaintiff’s RICO injury occurred in Liechtenstein “[b]ecause [it] relinquished control over

  its money in Liechtenstein—when it authorized a transfer of funds from its Liechtenstein bank

  account to [defendant’s] New York account.”); see also Malvar Egerique v. Chowaiki, No. 19 Civ.

  3110 (KPF), 2020 WL 1974228, at *7 (S.D.N.Y. Apr. 24, 2020) (finding RICO “injury occurred

  in Spain, when [plaintiff] relinquished control over” artwork and shipped it to New York, where

  it was subsequently misappropriated).

           Ultimately, Plaintiff does not identify any account in the United States over which he had

  custody and control and from which his investment funds were misappropriated. Accordingly,

  Plaintiff fails to establish standing based on the alleged misappropriation of his investment funds

  “after they were transferred to the United States.” (Pl.’s Mem. in Opp’n at 24).

               2. Misappropriation of Profits

           The alleged misappropriation of profits also does not establish that Plaintiff suffered a

  domestic injury. Again, although the misappropriation may have occurred in the United States, the

  focus of the RICO domestic injury requirement is not on a defendant’s conduct, but on the injury

  to plaintiff’s property in the United States. Martin Hilti Fam. Tr., 386 F.Supp.3d at 347. As

  discussed above, Plaintiff does not establish that a joint venture was properly created, and therefore



  11
   In this regard, Plaintiff’s reliance on Bascuñán I and II as supporting his standing is misplaced. (Pl.’s Mem. in
  Opp’n at 24).


                                                           16
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 17 of 32 PageID #: 1509




  he has not established any enforceable proprietary interest in the investment properties or the

  profits derived therefrom. He also does not allege that the profits ever existed in any account in

  the United States over which he had a proprietary interest. Simply put, Plaintiff does not adequately

  allege that he has any tangible property in the United States over which he had custody or control.

           According to Plaintiff’s description of the parties’ agreement, it was never expected that

  Plaintiff would directly own the properties themselves, the sale of which would generate the

  profits. (Am. Compl. ¶¶ 31–40). Rather, and at most, Plaintiff expected to receive a fifty percent

  share of profits. (Pl.’s Mem. in Opp’n at 24, 34, 40). Here, based on Plaintiff’s own allegations

  and the reasonable inferences that can be drawn therefrom, the injury to his right to receive fifty

  percent of the profitsfrom the venture, even if enforceable, occurred in Russia, where he resided

  and expected he would be paid. Armada (Singapore) PTE Ltd. v. Amcol Int'l Corp., 885 F.3d 1090,

  1094 (7th Cir. 2018) (“It is well understood that a party experiences or sustains [RICO] injuries to

  its intangible property at its residence.”). While the residence of a RICO plaintiff is not the only

  factor guiding the determination of whether a domestic injury has occurred, it is relevant and

  “perhaps even dispositive—in determining whether certain types of business or property injuries

  constitute a domestic injury.” Bascuñán I, 874 F.3d at 824. Here, where Plaintiff had no direct

  ownership interest in the properties in question, or the profits derived from sales thereof, his

  residence in Russia is dispositive.12 Plaintiff lacks standing to bring a RICO claim because he does

  not establish that he suffered a direct injury to his business or property in the United States.


  12
    Plaintiff also cannot establish a domestic injury by relying on the allegation that 911 Realty, a New York corporation
  in which he allegedly holds a fifty percent “de facto” interest, (Am. Compl. ¶ 53), was supposed to hold titles to the
  investment properties. The allegations fall short of establishing Plaintiff’s actual ownership interest in 911 Realty.
  Although Plaintiff alleges the parties agreed that 911 Realty would be created and Plaintiff would be a “de facto” fifty
  percent owner, (Am. Compl. ¶ 53), and that 911 Realty was in fact subsequently created, (id. ¶ 55), there is no express
  allegation that Plaintiff then became an actual shareholder of 911 Realty. This is probably why Plaintiff retreats from
  the “de facto” characterization of his ownership of 911 Realty in the Amended Complaint and indicates in his
  opposition to the Motion to Dismiss that he has an “equitable” interest in 911 Realty. (Pl.’s Mem. in Opp’n at 24).

                                                            17
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 18 of 32 PageID #: 1510




                                                        *    *     *

           In all, based on the facts alleged in the Amended Complaint, and drawing all reasonable

  inferences in his favor, Plaintiff does not establish that he suffered a domestic injury as required

  by RJR Nabisco. Even if fraudulently duped, Plaintiff was a passive investor who contributed his

  investment income from Moscow and had no proprietary interest in any property in the United

  States. Plaintiff simply has not suffered a domestic injury within the meaning of RICO and the

  applicable precedent. Accordingly, I respectfully recommend that Plaintiff’s RICO claims be

  dismissed for lack of standing.

           Based on this recommendation I will not address whether Plaintiff has sufficiently alleged

  facts to satisfy the other elements required to state a RICO claim. Stewart v. Loring Estates, LLC,

  No. 18-CV-2283 (MKB) (SMG), 2020 WL 3002363, *9 (E.D.N.Y. Feb. 26, 2020) (recommending

  dismissal of RICO claims as untimely without reaching issue of whether amended complaint failed

  to state a claim), adopted sub nom, 2020 WL 1231783 (E.D.N.Y. Mar. 13, 2020).

III. Common Law Fraud

           The Amended Complaint contains a long and winding list of grievances against

  Defendants, including countless allegations of fraud.13 Defendants argue Plaintiff fails to “allege

  any of the required elements for a common law fraud claim,” fails to meet the specificity

  requirement for pleading fraud, and fails to allege justifiable reliance. (Defs.’ Mem. in Supp. at




  Further, even if Plaintiff were an owner of 911 Realty, he would lack standing to sue for any RICO injuries 911 Realty
  may have sustained, and any injuries he sustained vis-à-vis 911 Realty would neither be direct nor proximate. E.g.,
  Manson v. Stacescu, 11 F.3d 1127, 1131 (2d Cir.1993) (finding a fifty percent shareholder of a corporation lacks
  standing to sue for a RICO claim of the corporation).

  13
    In its current structure, Plaintiff’s Amended Complaint is potentially in violation of Federal Rule of Civil Procedure
  10(b)’s requirement to state “each claim founded on a separate transaction or occurrence . . . in a separate count.” Fed.
  R. Civ. P. 10(b).

                                                            18
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 19 of 32 PageID #: 1511




  23) (emphasis in the original). For the reasons discussed below, I respectfully recommend that

  Defendants’ Motion to Dismiss Plaintiff’s fraud claims be granted.

         “On a motion to dismiss, a complaint pleading a claim of fraud must allege each of the

  elements of the claim as defined by state law, and must also meet the heightened pleading

  requirements of Federal Rule of Civil Procedure 9(b).” Dessert Beauty, Inc. v. Platinum Funding

  Corp., No. 06 Civ. 2279 (SAS), 2006 WL 3780902, at *5 (S.D.N.Y. Dec. 26, 2006) (citing Lerner

  v. Fleet Bank, N.A., 459 F.3d 273, 290–91 (2d Cir. 2006)). Under New York law, the elements of

  common law fraud are: “(1) a material misrepresentation or omission of fact, (2) made by

  defendant with knowledge of its falsity (3) and intent to defraud; (4) reasonable reliance on the

  part of the plaintiff; and (5) resulting damage to the plaintiff.” Travelex Currency Servs., Inc. v.

  Puente Enters., Inc., 449 F. Supp. 3d 385, 395 (S.D.N.Y. 2020) (internal quotation marks omitted)

  (quoting Crigger v. Fahnestock and Co., Inc., 443 F.3d 230, 234 (2d Cir. 2006)). “Rule 9(b)

  requires that a complaint ‘[i] specify the statements that the plaintiff contends were fraudulent, [ii]

  identify the speaker, [iii] state where and when the statements were made, and [iv] explain why

  the statements were fraudulent.’” Corley v. Vance, 365 F. Supp. 3d 407, 456 (S.D.N.Y. 2019)

  (quoting ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 99 (2d Cir. 2007)).

         I will address the fraud claims chronologically.

     A. Initial Investment in December 2012

         In December 2012, while Plaintiff was in New York, Defendant Arihay approached

  Plaintiff seeking $100,000 to purchase, renovate, and sell real property. (Am. Compl. ¶¶ 28–32).

  In return, Defendant Arihay would split the profits of the sales with Plaintiff. (Am. Compl. ¶ 32).

  Plaintiff agreed and provided Defendant Arihay $100,000. (Am. Compl. ¶ 38). Plaintiff “alleges




                                                    19
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 20 of 32 PageID #: 1512




  that Defendant Arihay made false representations . . . intended to deceive Plaintiff into investing

  into” the alleged “joint venture.” (Pl.’s Mem. in Opp’n at 40).

          To begin, Plaintiff fails to identify which, if any, of Defendant Arihay’s statements were

  false, thus failing to meet the first element of fraud. The closest Plaintiff comes to alleging that

  any of Defendant Arihay’s representations were false are two sentences, based on “information

  and belief,” regarding the absence of a written agreement between the parties.14 First, Chalamo

  alleges that “Arihay did not want to suggest that Chalamo give him a loan, because promise of

  ownership in [a] joint venture would be more enticing and suggest higher illusory profits than a

  loan.” (Am. Compl. ¶ 34). Second, Chalamo alleges “Arihay did not want to put anything in

  writing because he never intended to return money to Chalamo.” (Am. Compl. ¶ 42).

          The fact that Defendant Arihay asked Plaintiff for an investment instead of a loan does not

  amount to a false statement. The allegation may point to Defendant Arihay’s intent to defraud, but

  it does not explain what is false about the statement. Plaintiff’s reference to “illusory profits” could

  indicate that Defendant Arihay’s misrepresentation was his statement that if Plaintiff invested the

  money, he and Arihay would make quick and high profits. (Am. Compl. ¶ 33). Yet Plainitff never

  alleges that Defendant Arihay’s statement about the potential profits was false. Even if he did, the

  statement is one “of prediction or expectation,” which “will not sustain an action for fraud.”

  Magnacoustics, Inc. v. Integrated Comput. Sols., Inc., No. 17-CV-4967 (RER), 2020 WL 4041310,

  at *5 (E.D.N.Y. July 17, 2020) (quoting D’Onofrio v. Mother of God with Eternal Life, 79

  N.Y.S.3d 902, 909 (N.Y. Sup. Ct. 2018) (internal quotation marks and citations omitted).

          Regarding the allegation that Defendant Arihay “never intended to return money to

  Chalamo,” the Amended Complaint comes closer to alleging a fraud claim. (Am. Compl. ¶ 42).


  14
    At no point in the Amended Complaint does Plaintiff allege that Defendant Arihay refused to put the agreement in
  writing or was averse to a written agreement.

                                                         20
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 21 of 32 PageID #: 1513




  Assuming Plaintiff means the material misrepresentation was that Defendant Arihay would split

  the profits of the property sales with Plaintiff, the Amended Complaint successfully alleges the

  first element of fraud. However, the claim still fails because “[u]nder New York law, false

  statements indicating an intent to perform under a contract are insufficient to support a claim of

  fraud.”15 PetEdge, Inc. v. Garg, 234 F. Supp. 3d 477, 491 (S.D.N.Y. 2017) (citing

  Bridgestone/Firestone, Inc. v. Recovery Credit Servs., Inc., 98 F.3d 13, 19–20 (2d Cir. 1996)). In

  fact, “New York law makes clear that a plaintiff may not circumvent the Statute of Frauds by

  ‘simply dressing up a breach of contract claim by further alleging that the promisor had no

  intention, at the time of the contract’s making, to perform its obligations thereunder.’” Zeising v.

  Kelly, 152 F. Supp. 2d 335, 346 (S.D.N.Y. 2001) (quoting Best Western Int’l v. CSI Int’l Corp.,

  1994 WL 465905, at *4 (S.D.N.Y. Aug. 23, 1994)) (collecting cases); see also Almeciga v. Ctr.

  for Investigative Reporting, Inc., 185 F. Supp. 3d 401, 410–11 (S.D.N.Y. 2016) (quoting Massey

  v. Byrne, 977 N.Y.S.2d 242, 243 (N.Y. Sup. Ct. 2013) (“Nor are plaintiffs permitted to ‘avoid the

  statute of frauds by calling the breach of contract claim a fraud claim.’”). Therefore, Plaintiff has

  no fraud claim insofar as he alleges that Defendant Arihay “never intended to return money to”

  Plaintiff despite promising to do so as part of their alleged, and now void, oral agreement.

           While a plaintiff “may not rely on defendants’ purported misrepresentation of future intent

  to perform,” a plaintiff can state a fraud claim based on “misrepresentations of presently existing

  facts made to induce plaintiff to” act. Ningbo Prodts. Imp. & Exp. Co., Ltd. v. Eliau, No. 11 Civ.

  650 (PKC), 2011 WL 5142756, at *7 (S.D.N.Y. Oct. 31, 2011) (first emphasis in original, second

  emphasis added). However, “to bring such a claim, ‘a plaintiff must set forth specific facts

  indicating that the promisor never intended to honor his or her obligations at the time the promise


  15
    “This rule applies even where the plaintiff does not assert a claim for breach of contract.” PetEdge, Inc., 234 F.
  Supp. 3d at 491–92 (collecting cases).

                                                            21
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 22 of 32 PageID #: 1514




  was made.’” Beter v. Murdoch, No. 17 Civ. 10247 (GBD), 2018 WL 3323162, at *8 (S.D.N.Y.

  June 22, 2018) (quoting Helios Int’l S.A.R.L. v. Cantamessa USA, Inc., No. 12 Civ. 8205 (RWS),

  2013 WL 3943267, at *11 (S.D.N.Y. July 31, 2013)) (emphasis in original). Indeed, to make out

  a fraud claim based on a defendant’s “undisclosed intention to breach” a promise, “proof of such

  intention must be based on more than a mere showing of nonperformance.” Soper v. Simmons

  Intern., Ltd., 632 F. Supp. 244, 249 (S.D.N.Y. 1986).

         Here, outside of nonperformance, Plaintiff fails to allege any specific facts that support an

  allegation that Defendant Arihay had “a preconceived and undisclosed intention” of not providing

  Plaintiff any profits. Beter, 2018 WL 3323162, at *8. Moreover, as mentioned previously, the

  Amended Complaint does not even make clear whether Defendant Arihay failed to distribute any

  profits or that profits were distributed and Plaintiff does not believe they amount to his full share.

     B. October 2013 Investment

         Plaintiff argues that Defendant “Arihay’s representations to Plaintiff about the purported

  success of the joint venture and the need for additional investment at their meeting in

  Moscow . . . induced Plaintiff to give Arihay an additional $200,000.” (Pl.’s Mem. in Opp’n at 40;

  Am. Compl. ¶ 46). Once again, Plaintiff fails to allege the first element of fraud: a material

  misrepresentation. Plaintiff himself does not allege that this statement was false. Even in his

  briefing papers Plaintiff describes Defendant Arihay’s statements as “representations” as opposed

  to “misrepresentations.” Indeed, the Amended Complaint merely alleges that Defendant Arihay

  told Plaintiff his initial investment made “a total profit of $200,000.” (Am. Compl. ¶ 44). There

  are no facts pled that indicate this statement was false.




                                                   22
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 23 of 32 PageID #: 1515




           Even if Plainitff had alleged any misrepresentation, it is unclear whether his reliance on

  statements from Defendant Arihay was reasonable.16 Plaintiff alleges that during this discussion,

  Defendant Arihay refused to disclose “which properties returned profit on [Plaintiff’s]

  investment.” (Am. Compl. ¶ 45). Despite the refusal, Plaintiff gave Defendant Arihay $200,000

  more “with the same conditions.” (Am. Compl. ¶ 47). However, such refusal is highly suspect

  especially where the parties had allegedly agreed that Defendant Arihay would “timely inform

  [Plaintiff] about the properties which would be purchased, the details of renovation progress, and

  detail of all expenditures of the invested money.” (Am. Compl. ¶ 31).

       C. April 2014 Promise

           In April 2014, Plaintiff argues that “to induce Plaintiff to make additional investments and

  delay repaying the investments already made, Arihay falsely promised Plaintiff that he would

  transfer titles and deeds for the investment properties to 911 Realty.” (Pl.’s Mem. in Opp’n at 40).

  Here, Plaintiff again attempts to disguise a breach as a fraud claim. This attempt holds even less

  water as Plaintiff fails to allege that Defendant Arihay had a contemporaneous, preconceived

  notion not to honor his promise. In addition, Plaintiff argues Defendant Arihay’s promise was

  meant to induce Plaintiff to make additional investments, yet, according to the Amended

  Complaint, Plaintiff did not make an additional investment until over one year later. (Am. Compl.

  ¶ 56). Such an extended duration between the statement and the injury makes the damages element

  tenuous.

           Moreover, in the months leading up to April 2014, Plaintiff repeatedly asked Defendant

  Arihay to provide information on the identity of the properties and a timeline of when the proceeds



  16
     “Ordinarily, the third element of justifiable reliance is not one suitable to resolution on a motion to dismiss.” Luong
  v. Ha The Luong, 67 Misc.3d 1210(A) (N.Y. Sup. Ct. Apr. 28, 2020). Still, here, with each alleged interaction reliance
  becomes less and less justifiable.

                                                             23
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 24 of 32 PageID #: 1516




  would be distributed. (Am. Compl. ¶ 49). In response, Defendant Arihay repeatedly declined to

  provide the information. (Am. Compl. ¶ 50). In fact, Plaintiff admits that he “no longer felt

  comfortable” working with Defendant Arihay and therefore “requested that some formal

  relationship be made.” (Am. Compl. ¶ 51).

     D. November 2016 Promise

         In November 2016, Plaintiff argues Defendant “Arihay once again falsely promised to

  transfer titles to ten identified investment properties to 911 Realty and induced Plaintiff to give

  him” $500,000. (Pl.’s Mem. in Opp’n at 41). As discussed repeatedly above, a breach of a promise

  is not fraud. In the rare case that it is, one must plead contemporaneous facts indicating a

  preconceived notion not to honor the promise. Here, as above, Plaintiff does not even provide a

  conclusory allegation that Defendant Arihay held a present intent not to perform.

         Similarly problematic is that between 2014 and 2016, Plaintiff alleges Defendant “Arihay

  refused to transfer any titles to 911 Realty.” (Am. Compl. ¶ 57). It is difficult to contend that

  Plaintiff acted reasonably when he provided Defendant Arihay with $500,000 based on Arihay’s

  recommitment to a promise he has already failed to keep for over two years.

     E. Miscellaneous Frauds

         Finally, Plaintiff alleges various ancillary fraud claims throughout his Amended

  Complaint. Like much of the Amended Complaint, these “miscellaneous” claims are difficult to

  discern. However, none rise to the level of an adequately pleaded fraud claim. For example,

  Plaintiff alleges that in relation to four of the ten relevant properties, on “information and belief,

  Arihay used his own contractors for renovations and fraudulently claimed that renovation expenses

  were much higher than what had actually been spent in order for Plaintiff to provide funds that

  Arihay then converted for his own profit.” (Am. Compl. ¶¶ 77, 88, 110, 122). Here, Plaintiff fails


                                                   24
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 25 of 32 PageID #: 1517




  to meet any of the Rule 9(b) specificity requirements. Plaintiff does not allege any specific

  statements made, who Defendant Arihay relayed such information to, or where and when he

  provided the information. Plaintiff similarly fails to allege information relating to who was

  damaged and how and whether their reliance was reasonable.

                                                      ***

         After carefully combing through Plaintiff’s extensive and often ambiguous allegations of

  fraud, I cannot find one adequately pleaded claim. Plaintiff’s major fraud allegations fail because

  they are merely claims for breach of the void oral agreement recast as fraud claims. Moreover, in

  relation to each of the alleged fraud claims, Plaintiff fails to allege sufficient particularity under

  Rule 9(b) not to mention many of the primary elements of fraud, like a material misrepresentation

  of fact. Therefore, I respectfully recommend that Defendants’ Motion to Dismiss Plaintiff’s fraud

  claims be granted.

IV. Conversion

         Plaintiff alleges Defendants converted his investments, the investment properties, and the

  profits from the sale of the investment properties. (Pl.’s Mem. in Opp’n at 43–44; Am. Compl. ¶¶

  204–07). Defendants argue Plaintiff fails to plead conversion because he is not entitled to any of

  the properties and because he is attempting to “sustain an action for conversion based upon the

  nonperformance of an alleged contract.” (Defs.’ Mem. in Supp. at 25). Ultimately, Plaintiff fails

  to plead conversion and I respectfully recommend that Defendants’ Motion to Dismiss Plaintiff’s

  conversion claims be granted.

         To plead a claim of conversion “under New York law a plaintiff must show ‘(1) legal

  ownership or an immediate superior right of possession to a specific identifiable thing and (2) that

  the defendant exercised an unauthorized dominion over the thing in question, to the alteration of


                                                   25
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 26 of 32 PageID #: 1518




  its condition or to the exclusion of the plaintiff’s rights.” Wells Fargo Bank, N.A. v. Nat’l Gasoline,

  Inc., No. 10-CV-1762 (RER), 2013 WL 696651, at *5 (E.D.N.Y. Feb. 26, 2013) (quoting Eaves

  v. Designs for Fin., Inc., 785 F. Supp. 2d 229, 267 (S.D.N.Y. 2011)).

     A. Conversion of Investments

         Plaintiff fails to plead that Defendants converted his investment funds because the funds

  are not specifically identifiable and because Plaintiff fails to allege Arihay treated the funds

  differently than previously agreed upon. While money can be converted in certain circumstances,

  “that money must be specifically identifiable and be subject to an obligation to be returned or to

  be otherwise treated in a particular manner.” James v. Arango, No. 05-CV-2593 (TCP) (AKT),

  2011 WL 1594832, at *6 (E.D.N.Y. Mar. 28, 2011) (quoting Robert Smalls Inc. v. Hamilton, No.

  09 Civ. 7171 (DAB) (JLC), 2010 WL 3238955, at *8 (S.D.N.Y. July 19, 2010)) (internal quotation

  marks omitted).

         Here, the investment money is not specifically identifiable. Although Plaintiff alleges

  specific sums, excepting one instance, he does not allege where the money he gave to Arihay went.

  Rather, he simply alleges that he “agreed to invest,” “gave” and “provided” funds to Arihay. (Am.

  Compl. ¶¶ 38, 47, 56). The one exception is Plaintiff’s $500,000 wire to Arihay’s wife’s bank

  account. (Am. Compl. ¶ 68). Otherwise, Plaintiff fails to allege whether he provided these funds

  by cash, check, or wire. Nor does Plaintiff allege where the funds went other than “to Arihay.” The

  Court cannot even make an inference in Plaintiff’s favor as to where the money went because 911

  Realty did not have a bank account until November 2016, (Am. Compl. ¶ 65), and even then,

  Plaintiff wired money to Arihay’s wife’s bank account instead. (Am. Compl. ¶ 68). As such, the

  allegations are not enough to establish these funds are specifically identifiable.




                                                    26
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 27 of 32 PageID #: 1519




         Moreover, even if Plaintiff had alleged enough facts to find the money was specifically

  identifiable, Plaintiff fails to allege Defendant Arihay treated the investment funds in a different

  manner than that agreed upon. See Petrone v. Davidoff Hutcher & Citron, LLP, 150 A.D.3d 776,

  777 (N.Y. App. Div. 2017) (quoting East Schodack Fire Co., Inc. v. Milkewicz, 140 A.D.3d 1255,

  1256 (N.Y. App. Div. 2016)) (“Conversion occurs when funds designated for a particular purpose

  are used for an unauthorized purpose.”). While Defendant Arihay may have failed to carry out

  their unenforceable oral agreement in other instances, the Amended Complaint alleges the money

  Plaintiff invested was used to purchase and renovate the investment properties. (See Am. Compl.

  ¶¶ 59–62, 74, 87, 97, 107, 119–20).

     B. Conversion of the Investment Properties and Resulting Profits

         To the extent Plaintiff alleges Defendants converted real property and/or his share of the

  resulting profits, the claims fail. To begin, “conversion does not apply to real property.” James,

  2011 WL 1594832, at *6. Even if it did, because the alleged oral agreement is subject to the Statute

  of Frauds, Plaintiff does not establish any enforceable proprietary interest in the investment

  properties, or the profits derived therefrom, thus failing to adequately allege the first element of

  conversion.

         On a related note, and as Defendants argue, as with a claim for fraud, “an action for

  conversion cannot lie where damages are merely sought for breach of contract.” Melwani v. Lipton,

  No. 17 Civ. 8308 (PGG), 2019 WL 4572789, at *6 (S.D.N.Y. Sept. 20, 2019) (quoting Citadel

  Mgmt., Inc. v. Telesis Tr., Inc., 123 F. Supp. 2d 133, 148 (S.D.N.Y. 2000)) (internal quotation

  marks omitted).

                                                     ***




                                                  27
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 28 of 32 PageID #: 1520




         Ultimately, Plaintiff fails to allege conversion of the investment funds because they are not

  specifically identifiable and were not treated in an unauthorized manner. In addition, Plaintiff fails

  to allege conversion of the investment property and profits because he does not establish an

  ownership or possessory right to them. Accordingly, I respectfully recommend that Defendants’

  Motion to Dismiss Plaintiff’s conversion claims be granted.

 V. Unjust Enrichment

         Plaintiff brings an unjust enrichment claim against Defendants, arguing they were

  “enriched at the expense of Plaintiff through profiting from fraudulently obtained investment

  funds.” (Pl.’s Mem. in Opp’n at 42; Am. Compl. ¶¶ 197–99). Defendants argue that Plaintiff fails

  to state a claim for unjust enrichment because it is “based on the nonperformance of an alleged

  contract.” (Defs.’ Mem. in Supp. at 25 n. 15). To the extent Plaintiff seeks return of his investment

  funds, I respectfully recommend Defendants’ Motion to Dismiss Plaintiff’s unjust enrichment

  claim be denied.

         “To prevail on a claim for unjust enrichment in New York, a plaintiff must establish (1)

  that the defendant benefitted; (2) at the plaintiff’s expense; and (3) that equity and good conscience

  require restitution.” Andrews v. Sotheby Int’l Realty, Inc., No. 12 Civ. 8824 (RA), 2014 WL

  626968, at *10 (S.D.N.Y. Feb. 18, 2014). The factual allegations in the Amended Complaint, taken

  as true, adequately establish that Defendant Arihay benefitted from Plaintiff’s various investments.

  However, to the extent Plaintiff pleads a claim of unjust enrichment that is an attempt to enforce

  the void oral agreement to receive fifty percent of the profits, the claim fails. Botanical Realty

  Assocs. Urban Renewal, LLC v. Gluck, 179 A.D.3d 633, 634 (N.Y. Sup. Ct. 2020); Komolov v.

  Segal, 144 A.D.3d 487, 488 (N.Y. App. Div. 2016). But, where Plaintiff seeks instead the return

  of the investment funds he gave to Arihay, an unjust enrichment claim may be sustained. See Chery


                                                   28
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 29 of 32 PageID #: 1521




  v. Conduent Educ. Servs., LLC, No. 18-CV-75, 2019 WL 1427140, at *9 (N.D.N.Y. Mar. 29,

  2019).

VI. Constructive Trust

           Plaintiff seeks to impose “a constructive trust on all monies transferred to the Defendants’

  accounts,” (Am. Compl. ¶ 225), arguing that a fiduciary duty exists between Plaintiff and

  Defendant “Arihay arising from the alleged “joint venture.” (Pl.’s Mem. in Opp’n at 45).

  Defendants argue Plaintiff is not entitled to such relief because he fails to adequately allege a

  fiduciary relationship between himself and Defendants. (Defs.’ Mem. in Supp. at 24). Because

  Plaintiff fails to allege a fiduciary relationship between himself and Defendants based on the

  alleged “joint venture,” I respectfully recommend Defendants’ Motion to Dismiss Plaintiff’s claim

  for imposition of a constructive trust be granted.

           “The elements of a constructive trust are (1) a fiduciary or confidential relationship; (2) an

  express or implied promise; (3) a transfer in reliance on the promise; and (4) unjust enrichment.”

  Kaprov v. Stalinksy, 145 A.D.3d 869, 871 (N.Y. App. Div. 2016) (quoting Ning Xiang Liu v. Al

  Ming Chen, 133 A.D.3d 644, 644 (N.Y. App. Div. 2016)) (internal quotation marks omitted)).

  “[T]hese factors, or elements, serve only as a guideline, and a constructive trust may still be

  imposed even if all four elements are not established” Sanxhaku v. Margetis, 151 A.D.3d 778

  (N.Y. App. Div. 2017) (quoting Tyree v. Henn, 109 A.D.3d 906, 907–908, (N.Y. App. Div. 2013)

  (alteration in original).

           Plaintiff’s only argument in support of the existence of a fiduciary relationship is one that

  would arise from a joint venture. While Plaintiff is correct that partners in a joint venture generally

  owe each other a fiduciary duty, as determined previously, Plaintiff fails to establish a joint venture

  existed. As such, Plaintiff fails to allege a fiduciary relationship between Defendant Arihay and


                                                    29
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 30 of 32 PageID #: 1522




   himself. While the factors considered to determine the existence of a constructive trust are mere

   guidelines, courts often find that failure to allege a fiduciary relationship is fatal to the claim.

   Speedfit LLC v. Woodway USA, Inc., 432 F. Supp. 3d 183, 220–21 (E.D.N.Y. 2020) (collecting

   cases).

VII. Piercing the Corporate Veil

              Plaintiff seeks to hold Corporate Defendants—Pacific 2340 Corp., Royal A & K Realty

   Group Inc., A&E.R.E. Management Corp., NY Prime Holding LLC, and AG Realty Bronx

   Corp.—liable for Defendant Arihay’s individual actions through the reverse veil-piercing doctrine.

   (Am. Compl. ¶¶ 209–12). Plaintiff does not plead any facts to support such liability. Therefore, I

   respectfully recommend Defendants’ Motion to Dismiss the issue of reverse piercing the corporate

   veil be granted.

             “As with conventional veil-piercing claims, in a reverse veil-piercing claim, the plaintiff

   must allege (1) that the owner exercised complete domination over the corporation with respect to

   the transaction at issue; and (2) that such domination was used to commit a fraud or wrong that

   injured the party seeking to pierce the veil.” Liberty Synergistics, Inc. v. Microflo Ltd., 50 F. Supp.

   3d 267, 297 (E.D.N.Y. 2014) (quoting JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev.

   and Trade Servs., Inc., 295 F. Supp. 2d 366 (S.D.N.Y. 2003)) (internal quotation marks omitted).

             To determine whether the first element has been sufficiently pleaded, courts weigh ten

   factors:

       (1) The absence of the formalities and paraphernalia that are part and parcel of the corporate
       existence, i.e., issuance of stock, election of directors, keeping of corporate records and the
       like, (2) inadequate capitalization, (3) whether funds are put in and taken out of the corporation
       for person rather than corporate purposes, (4) overlap in ownership, officers, directors, and
       personnel, (5) common office space, address and telephone numbers of corporate entities, (6)
       the amount of business discretion displayed by the allegedly dominated corporation, (7)
       whether the related corporations deal with the dominated corporation at arms length, (8)

                                                     30
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 31 of 32 PageID #: 1523




     whether the corporations are treated as independent profit centers, (9) the payment or guarantee
     of debts of the dominated corporation by other corporations in the group, and (10) whether the
     corporation in question had property that was used by other of the corporations as if it were its
     own.
  Nat’l Integrated Grp. Pension Plan v. Dunhill Food Equip. Corp., 938 F. Supp. 2d 361, 375

  (E.D.N.Y. 2013) (quoting JSC Foreign Econ. Ass’n Technostroyexport, 386 F. Supp. 2d at 464–

  65).

         The Amended Complaint alleges no factual basis to support a claim that Defendant Arihay

  exercised complete domination over any of the Corporate Defendants at any time. In fact,

  regarding reverse piercing the corporate veil, there is not a single allegation referencing the

  individual Corporate Defendants by name. Rather vague allegations are made against the generic

  “Corporate Defendants.” The very few allegations in the Amended Complaint that make reference

  to this claim are mere conclusory recitations of the elements. (See Am. Compl. ¶¶ 23, 58, 209–12).

         Accordingly, I do not consider the second element of the test and I respectfully recommend

  Defendants’ Motion to Dismiss any claim for reverse piercing the corporate veil be granted.


                                           CONCLUSION

         For the reasons set forth above, I respectfully recommend that Defendants’ Motion to

  Dismiss be granted with respect to Plaintiff’s (1) Civil RICO claims, (2) common law fraud claims,

  (3) conversion claims, (4) request to impose a constructive trust, and (4) attempt to reverse pierce

  the corporate veil. However, I respectfully recommend Defendants’ Motion to Dismiss Plaintiff’s

  unjust enrichment claim be denied. Any objections to the recommendations made in this Report

  must be filed with the Clerk of the Court and the Honorable LeShann DeArcy Hall within fourteen




                                                  31
Case 1:19-cv-02521-LDH-RER Document 72 Filed 10/05/20 Page 32 of 32 PageID #: 1524




  (14) days of receipt hereof. Failure to file timely objections waives the right to appeal the District

  Court’s Order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72; Small v. Sec’y of Health & Human

  Servs., 892 F.2d 15, 16 (2d Cir. 1989).

  RESPECTFULLY RECOMMENDED
  /s/ Ramon E. Reyes, Jr.
  RAMON E. REYES, JR.
  United States Magistrate Judge

  Dated: October 5, 2020
  Brooklyn, NY




                                                   32
